 

Exhibit 10.1

 



FORBEARANCE AND AMENDMENT AGREEMENT

 

This FORBEARANCE AND AMENDMENT AGREEMENT, dated as of February 5, 2018 (this
“Agreement”), is made by and among ALLIQUA BIOMEDICAL, INC., a Delaware
corporation (the “Borrower”), AQUAMED TECHNOLOGIES, INC., a Delaware corporation
(the “Guarantor”; the Borrower and the Guarantor are each also referred to
herein individually as a “Loan Party” and collectively as the “Loan Parties”)
and PERCEPTIVE CREDIT HOLDINGS, LP, a Delaware limited partnership (the
“Lender”). Unless otherwise defined herein or the context otherwise requires,
terms used in this Agreement, including its preamble and recitals, have the
meanings provided in the Credit Agreement (defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantor and the Lender are parties to that certain
Credit Agreement and Guaranty, dated as of May 29, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Borrower has requested the Lender to enter into certain amendments
to the Credit Agreement and the Lender is willing to agree to such amendments,
subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

Article I
FORBEARANCE, ETC.

 

SECTION1.1.      Forbearance, etc.

 

(a)               The Borrower acknowledges and agrees that a Default has
occurred and is continuing as a result of the Borrower’s failure to comply with
(i) Section 8.4(a) of the Credit Agreement as of the date hereof and (ii)
Section 8.4(b) of the Credit Agreement as of each of (1) September 30, 2016, (2)
December 31, 2016, (3) March 31, 2017, (4) June 30, 2017, (5) September 30,
2017, and (6) December 31, 2017 (such Defaults being herein referred to as the
“Specified Defaults”). The Lender hereby agrees that, with respect to the
Specified Defaults (but only the Specified Defaults), it will refrain and
forebear from exercising or pursuing any rights or remedies under the Credit
Agreement or otherwise (including imposing a default rate of interest in respect
of the Specified Defaults pursuant to Section 3.6 of the Credit Agreement) or
any other Loan Document until (but only until) the Termination Date. Any term or
provision hereof to the contrary notwithstanding, the Lender is not waiving any
of its rights or remedies with respect to the Specified Defaults or any other
Default, but instead is simply agreeing not to take remedial action with respect
to the Specified Defaults until the Termination Date.

 

(b)               The “Termination Date” means the earlier of (i) April 30,
2018, (ii) the date when the Lender becomes aware that any other Default (other
than any Specified Default) has occurred and is continuing, and (iii) the
Purchase Agreement Termination Date (as defined below). Upon the occurrence of
the Termination Date, the Lender may, with respect to any or all of the
Specified Defaults, pursue any rights and remedies available to it under the
Credit Agreement or any other Loan Document, or pursuant to law or otherwise,
with respect to any Defaults that have then occurred and are outstanding
(including the Specified Defaults), including, but not limited to, declaring all
or any portion of the outstanding principal amount of the Loan and other
Obligations to be immediately due and payable, imposing a default rate of
interest in respect of the Obligations in accordance with Section 3.6 of the
Credit Agreement, or pursuing any or all other rights and remedies of the Lender
as a secured party under the UCC, the Pledge and Security Agreement or any other
Loan Document.

 



 

 

 

(c)               Notwithstanding any provision of this Agreement or any Loan
Document to the contrary, each Loan Party hereby acknowledges and agrees that,
due to the occurrence and ongoing continuance of the Specified Defaults, the
re-investment option set forth in Section 3.4 of the Credit Agreement is not
available to any Loan Party, and no Loan Party may re-invest or use any Net Cash
Proceeds of any Disposition or Event of Loss as would otherwise be permitted
under Section 3.4 of the Credit Agreement if no Default or Event of Default had
occurred and was continuing.

 

 

Article II
AMENDMENTS TO CREDIT AGREEMENT

 

The provisions of the Credit Agreement referred to below are hereby amended in
accordance with this Article II.  Except as expressly so amended, the parties
hereto expressly acknowledge and agree that all other terms and provisions of
the Credit Agreement and each other Loan Document shall continue in full force
and effect without amendment or other modification of any type.

 

SECTION 2.1.      Amendment to Section 3.2(a). Upon the occurrence and effective
on the Agreement Effective Date, Section 3.2(a) of the Credit Agreement shall be
amended and restated in its entirety as follows:

 

(a)          On the last Business Day of each calendar month commencing on the
earlier of (i) April 30, 2018 and (ii) the date of termination of the Asset
Purchase Agreement, dated as of January 5, 2018, between the Borrower and
Celularity Inc. (the “Purchase Agreement Termination Date”), the Borrower shall
make a scheduled principal payment on the Loan of $225,000, with any remaining
unpaid balance of the Loan being payable in cash on the Maturity Date.

 

Article III
conditions precedent

 

This Agreement shall become effective upon, and shall be subject to, the prior
or simultaneous satisfaction of each of the following conditions in a manner
reasonably satisfactory to the Lender (the date when all such conditions are so
satisfied being the “Agreement Effective Date”).

 

SECTION 3.1.      Counterparts. The Lender shall have received counterparts of
this Agreement executed on behalf of the Borrowers, the Guarantor, and the
Lender.

 



A-2

 

 

SECTION 3.2.      Effective Date Certificate. The Lender shall have received a
certificate, dated as of the Agreement Effective Date and duly executed and
delivered by an Authorized Officer of the Borrower and each Guarantor certifying
as to the matters set forth in Articles IV and V hereof, in form and substance
satisfactory to the Lender.

 

SECTION 3.3.      Costs and Expenses, etc. The Lender shall have received all
fees, costs and expenses due and payable pursuant to Section 11.3 of the Credit
Agreement (including without limitation the reasonable fees and expenses of
Morrison & Foerster LLP, counsel to the Lender), if then invoiced, together with
any other fees separately agreed to by the Borrower and the Lender, such fees,
costs and expenses.

 

SECTION 3.4.      Satisfactory Legal Form, etc. All legal matters incident to
the effectiveness of this Agreement shall be reasonably satisfactory to the
Lender and its counsel.

 

Article IV
Representations and Warranties

 

To induce the Lender to enter into this Agreement, each Loan Party represents
and warrants to the Lender as set forth below.

 

SECTION 4.1.      Validity, etc. This Agreement and the Credit Agreement (after
giving effect to this Agreement) each constitutes the legal, valid and binding
obligation of each Loan Party, enforceable in accordance with its respective
terms, subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

SECTION 4.2.      Representations and Warranties, etc. Immediately prior to, and
immediately after giving effect to, this Agreement the following statements
shall be true and correct:

 

(a)      the representations and warranties set forth in each Loan Document (as
defined in the Credit Agreement) shall, in each case, be, in the case of
representations and warranties qualified as to knowledge, materiality, Material
Adverse Effect (as defined in the Credit Agreement) or any similar
qualification, true and correct in all respects, and, in the case of those
representations and warranties that are not so qualified, in all material
respects, with the same effect as if then made (unless stated to relate solely
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); and

 

(b)      no Default (other than the Specified Defaults) shall have then occurred
and be continuing.

 

Article V
Confirmation

 

SECTION 5.1.      Reaffirmation. Each Loan Party hereby consents to this
Agreement and hereby agrees that, after giving effect to this Agreement, each
Loan Document to which it is a party, and all Obligations thereunder (including
the guarantees made pursuant to Article X of the Credit Agreement), are and
shall continue to be in full force and effect and the same are hereby ratified
in all respects.

 



A-3

 

 

SECTION 5.2.      Validity, etc. Each Loan Party hereby represents and warrants,
as of the Agreement Effective Date, that immediately after giving effect to this
Agreement, each Loan Document, in each case as modified by this Agreement (where
applicable and whether directly or indirectly), to which it is a party continues
to be a legal, valid and binding obligation of such Loan Party, enforceable
against such Person in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

Article VI
Miscellaneous

 

SECTION 6.1.      No Waiver. The Lender’s agreement not to pursue its rights and
remedies until the occurrence of the Termination Date as described in Section
1.1 herein is temporary and limited in nature. Except as expressly provided
herein, (i) nothing contained herein shall be deemed to constitute a waiver of
the Specified Defaults or any other Default or Event of Default or compliance
with any term or condition contained in the Credit Agreement or any of the other
Loan Documents or constitute a course of conduct or dealing among the parties
and (ii) the Lender reserves all rights, privileges and remedies under the
Credit Agreement and the other Loan Documents.

 

SECTION 6.2.      Severability. In case any provision of or obligation under
this Agreement shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 6.3.      Integration. This Agreement, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

SECTION 6.4.      Cross-References; Headings. References in this Agreement to
any Article or Section are, unless otherwise specified, to such Article or
Section of this Agreement. Headings and captions used in this Agreement are
included for convenience of reference only and shall not be given any
substantive effect.

 

SECTION 6.5.      Loan Document Pursuant to Credit Agreement. This Agreement is
a Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement,
including Article XI thereof and all rules of interpretation set forth in
Article I thereof.

 

SECTION 6.6.      Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

 



A-4

 

 

SECTION 6.7.      Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.  Delivery of an executed counterpart of a signature page
to this Agreement by facsimile (or other electronic transmission) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 6.8.      Governing Law. This AGREEMENT shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to principles of conflicts of laws that would result in the application
of the laws of any other jurisdiction; provided that Section 5-1401 of the New
York General Obligations Law shall apply.

 

SECTION 6.9.      Full Force and Effect. The Loan Parties each jointly and
severally agree that all of the representations, warranties, terms, covenants,
conditions and other provisions of the Credit Agreement and the other Loan
Documents shall remain unmodified and shall continue to be, and shall remain, in
full force and effect in all respects. 

 

[Signature pages to follow]

 

 

 

 



A-5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

  



  BORROWER:           ALLIQUA BIOMEDICAL, INC.,       By:  /s/ Brian M.
Posner                     Name: Brian M. Posner   Title:   CFO          
GUARANTOR:           AQUAMED TECHNOLOGIES, INC.,       By:  /s/ Brian M.
Posner                     Name: Brian M. Posner   Title:   CFO

  

 



A-6

 



 

LENDER:

 


PERCEPTIVE CREDIT HOLDINGS, LP

 

By Perceptive Credit Opportunities GP, LLC,
its general partner

 

By:  /s/ Sandeep Dixit                                  



Name: Sandeep Dixit


Title:   Chief Credit Officer

 

By:  /s/ Sam Chawla                                    



Name: Sam Chawla


Title:   Portfolio Manager

 



A-7

